
	
		I
		112th CONGRESS
		2d Session
		H. R. 4112
		IN THE HOUSE OF REPRESENTATIVES
		
			February 29, 2012
			Mr. Marino (for
			 himself and Mr. Meehan) introduced the
			 following bill; which was referred to the Committee on Education and the Workforce,
			 and in addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To allow screening entities to submit, receive, and
		  screen criminal history record information for purposes of criminal history
		  record information searches on private security officers under the Private
		  Security Officer Employment Authorization Act of 2004.
	
	
		1.Short titleThis Act may be cited as the
			 Private Security Officer Screening
			 Improvement Act.
		2.Amendments to
			 allow screening entities to perform criminal history record information
			 searchesSection 6402 of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 401 note)
			 is amended—
			(1)in subsection
			 (c)—
				(A)in paragraph
			 (2)(B)—
					(i)by
			 inserting or through a screening entity after State
			 identification bureau; and
					(ii)by
			 striking section and inserting Act; and
					(B)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively, and by
			 inserting after paragraph (3) the following:
					
						(4)Screening
				entityThe term
				screening entity means a private business, non-profit
				organization, or individual authorized by the Attorney General to submit,
				receive, and screen criminal history record information for the purposes of a
				criminal history record information search pursuant to this
				Act.
						;
				and
				(2)in subsection
			 (d)—
				(A)in paragraph
			 (1)(A), by inserting or to a screening entity if the State of employment
			 is a State that is a non-participating State,  after State
			 identification bureau of a participating State;
				(B)in paragraph
			 (1)(B)(i), by striking to the State identification bureau of the
			 participating State the and inserting a;
				(C)in paragraph
			 (1)(C)—
					(i)in
			 the subparagraph heading, by inserting or screening entity before the
			 period;
					(ii)by
			 striking pursuant to this Act, submitted through the State
			 identification bureau of a participating State and inserting
			 submitted through a State identification bureau or a screening entity
			 pursuant to this Act; and
					(iii)in
			 clause (ii), by inserting or screening entity after
			 submitting State identification bureau;
					(D)in paragraph
			 (1)(D)(i), by inserting or screening entity after by the
			 State identification bureau;
				(E)in paragraph
			 (1)(D)(ii)—
					(i)in
			 subclause (I)—
						(I)by striking
			 a participating and inserting employment in a;
			 and
						(II)by inserting
			 identification bureau or screening entity after , the
			 State; and
						(ii)in
			 subclause (II)—
						(I)by striking
			 a participating and inserting employment in a;
			 and
						(II)by inserting
			 identification bureau or screening entity after , the
			 State; and
						(F)in paragraph
			 (2)—
					(i)in
			 subparagraph (B), by striking and at the end;
					(ii)by redesignating subparagraph (C) as
			 subparagraph (E); and
					(iii)by inserting after subparagraph (B) the
			 following:
						
							(C)standards for qualification as a screening
				entity;
							(D)standards and procedures to provide for
				screening entities to submit, receive, and screen criminal history record
				information for the purposes of a criminal history record information search
				pursuant to this Act;
				and
							.
					3.RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Attorney General shall issue such regulations as may
			 be necessary to carry out the amendments made by this Act.
		
